DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-5 and 10-14 have been canceled.  Claims 1 and 6-9 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, line 7, states “the finish devoid of a support flange.”  There is no equivalent statement made in the written specification.  Also, the specification states that the tamper lip is configured to replace the support flange (see Abstract and paragraph [7]).  The tamper lip in this application has a dual purpose to act as a support flange during molding of the polymeric container and before a cap or lid is applied and as a tamper lip when the cap or lid is connected to the finish.  This means that the finish, in fact, has a support flange provided by the structure of the tamper lip.  The written specification contradicts claim 1 and contradicts the statement that the finish being devoid of a support flange.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7, states “the finish is devoid of a support flange.”  This statement is contradictory to what claim 1 states and what applicant intended, that the tamper lip acts as a support flange.  See claim 1, lines 9-10 stating that the preform is supported by the tamper lip during a blow molding operation of the polymeric container from a preform.  Additionally, this statement is a negative limitation which seem contradictory to the word “comprising” in line 1 which allows further elements to be present in the art.
The tamper lip has a dual purpose to act as a support flange during molding of the polymeric container and before a cap or lid is applied and as a tamper lip when the cap or lid is connected to the finish.  This means that the finish, in fact, has a support flange provided by the structure of the tamper lip.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2006/0204694) (Porter) in view of Labadie et al. (US 2011/0278313) (Labadie).
Porter discloses a polymeric container comprising; a base; a body 10 extending from the base; and a finish 12 defining an opening through which a product can pass into, and out of, an internal volume of the container defined at least in part by the body; finish threads 22 of the finish that are configured to cooperate with closure threads of a closure to secure the closure to the finish, the finish is devoid of a support flange; a tamper lip (first collar 16) of the finish below the finish threads, the tamper lip configured to cooperate with a tamper band of the closure, during blow molding of the polymeric container from a preform the preform is supported by the tamper lip; a recess below the tamper lip that retains the tamper band below the tamper lip when the closure is removed from cooperation with the finish; and a gripper retainer (pair of axially spaced transfer rings 20) of the finish between the finish threads and the tamper lip, the gripper retainer configured to cooperate with a gripper for grasping the finish, the gripper retainer includes a groove defined between an upper flange (upper transfer ring 20) and a lower flange (lower transfer ring 20); wherein both the upper flange and the lower flange extend outward such that an outermost portion of each of the upper flange and the lower flange is further from a radial center of the finish than the groove; wherein the outermost portion of each of the upper flange and the lower flange is further from the radial center of the finish than an outermost surface of the finish at an area of the finish between the finish threads and the upper flange; and 3Application No.: 16/698,213Docket No.: 8330-000669-US-CPE wherein the groove is recessed inward towards the radial center of the finish such that the groove is an inner-most outer surface of the finish.  The lower flange, the groove and the gripper retainer of Porter are all spaced from tamper lip and fail to meet the limitation that the lower flange, groove or gripper retainer are immediately adjacent to the tamper lip.  Labadie teaches a similarly constructed polymeric container having a finish with threads, a gripping groove (indentation 40) and tamper lip (transfer bead 38), there is a lower flange (tapered upper surface 42 of transfer bead 38).  Figures 2 and 3 show that the lower flange, gripping groove and gripping retainer are all immediately adjacent to the tamper lip.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the finish configuration by eliminating the spacing of the tamper lip from the lower flange to effectively reduce the overall length of the finish and to provide the needed adjacent positioning for the tamper lip/transfer bead  and gripping groove/ lower flange to work more effectively in close proximity.
Claims 7 and 8, recite product-by-process limitations.  The actual method or process recited does not have to be disclosed by the reference.  The reference must provide sufficient structure to achieve the process.  In the present case, the process is a process of making (blow molding process) which takes a preform 30 and conveying and transporting equipment transfers the preform into the blow molding die using infeed rails 50, infeed star wheel 40 and gripper 46.  Figures 6 and 7 distinctly show the gripper engaging the groove between the upper and lower flanges and show that the groove is configured to cooperate with the gripper for the gripper to grasp the finish as stated in claim 8.  In Fig. 4A and 4B, the infeed rail 50 and infeed star wheel 40 are shown engaging just beneath the lower flange.  This is not the tamper lip.  The tamper lip appears just as substantial in size and strength, even larger and more substantial than the lower flange, such that it is an assumption that the tamper lip is of sufficient structure to support (and configured to be engaged to support) the preform  in a mold or a blow mold striker plate, on infeed rails, and on a star wheel assembly.

	

    PNG
    media_image1.png
    703
    404
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    768
    media_image2.png
    Greyscale

	

	Re claim 9, the gripper retainer extends entirely around the finish.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Labadie as applied to claim 1 above, and further in view of de Cleir (US 2017/0210503) (de Cleir).
The combination fails to disclose dimensions for the finish and particularly the diameter which would accommodate a closure that has a diameter of 18 mm to 43 mm.  de Cleir teaches a finish and discloses diameters of the finish as shown in Fig. 1 and discussed in paragraph [13] having a “T dimension (thread outside of the diameter) of 22 mm (nominal).”  The 22 mm dimension would be compatible with a closure that has a diameter of 18 mm to 43 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed  to modify the dimensions of the finish of Porter such that the outer diameter of the finish threads is 22 mm to fit a closure of a specific diameter of 18 mm to 43 mm so that the closure size corresponds to the finish size and the parts are compatible and function properly. 

Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.
In Porter, the tamper lip (collar 16) acts as a support flange in the mold when a preform is blown into the polymeric container and acts as a tamper band when the closure is applied to the polymeric container.  Porter discloses exactly the same claim 1 limitation “the finish is devoid of a support flange other than the tamper lip.”  Please note the limitations of lines 7, 9 and 10 of claim 1 must be considered together.  Regarding the remarks submitted 25 October 2022, page 5, third paragraph, the Office disagrees with applicant.
Applicant states that Porter uses lugs 54 to provide tamper evidence (see remarks submitted 25 October 2022, page 5, second to last paragraph), but incorrectly concludes that the lugs 54 are separated from the collar 16.  The lugs 54 are a constituent part of the collar being part of the upper step of lower collar 16 as stated in paragraph [25].  Therefore, the collar 16 with all its constituent parts, including the lugs 54 is a tamper lip.  The Office disagrees with applicant.
Labadie has been applied in a 103 rejection to address the positioning of the lower flange, gripper groove and gripping retainer immediately adjacent to the tamper lip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733